

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND CONSENT
AMENDMENT NO. 1 TO CREDIT Agreement AND CONSENT, dated as of December 23, 2011
(this “Amendment No. 1”), is by and among Wells Fargo Bank, National
Association, in its capacity as administrative and collateral agent for the
Lenders (as hereinafter defined) pursuant to the Credit Agreement defined below
(in such capacity, “Administrative Agent”), Bank of America, N.A., in its
capacity as syndication agent for the Lenders (in such capacity, “Syndication
Agent”), Regions Bank and RBS Business Capital, a division of RBS Asset Finance,
Inc., a subsidiary of RBS Citizens, NA, in their capacity as co-documentation
agents for the Lenders (in such capacity, “Co-Documentation Agents”), the
parties to the Credit Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), Perfumania Holdings, Inc., a Florida corporation
(sometimes referred to herein as the “Parent” or “Lead Borrower”), Quality King
Fragrance, Inc., a Delaware corporation (“QKF”), Scents of Worth, Inc., a
Florida corporation (“SOW”), Five Star Fragrance Company, Inc., a New York
corporation (“Five Star”), Northern Group, Inc., a New York corporation
(“Northern”), Perfumania, Inc., a Florida corporation (“Perfumania”), Magnifique
Parfumes and Cosmetics, Inc., a Florida corporation (“Magnifique”), Ten Kesef
II, Inc., a Florida corporation (“Ten Kesef”), Perfumania Puerto Rico, Inc., a
Puerto Rico corporation (“Perfumania PR”) and Perfumania.com, Inc., a Florida
corporation (“Perfumania.com” and together with Parent, QKF, SOW, Five Star,
Northern, Perfumania, Magnifique, Ten Kesef and Perfumania PR, each a “Borrower”
and collectively, the “Borrowers”), Aladdin Fragrances, Inc., a New York
corporation (“Aladdin”), Niche Marketing Group, Inc., a New York corporation
(“Niche”) and Model Reorg Acquisition, LLC, a Delaware limited liability company
(“Model”, and together with Aladdin and Niche, each a “Guarantor” and
collectively, the “Guarantors”).
W I T N E S S E T H :
WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Administrative Agent
on behalf of Lenders) have made and may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Credit Agreement
dated January 7, 2011, by and among Administrative Agent, Lenders, Borrowers and
Guarantors (as from time to time amended, modified, supplemented, extended,
renewed, restated or replaced, the “Credit Agreement”, and together with all
agreements, documents and instruments at any time executed and/or delivered in
connection therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the “Loan
Documents”);
WHEREAS, Borrowers have requested that Administrative Agent and Lenders (a)
consent to the merger (the “Parlux Acquisition”) of Parlux Fragrances, Inc., a
Delaware corporation (“Parlux”) with and into PFI Merger Corp., a wholly-owned
subsidiary of Parent formed under the laws of the State of Delaware (“Merger
Sub”) with Parlux surviving the Parlux Acquisition and, immediately thereafter,
the merger of Parlux with and into Parlux LLC, a Delaware limited liability
company that is a wholly-owned subsidiary of Parent (“Parlux LLC”) with Parlux
LLC surviving such merger, all as described in the Agreement and Plan of Merger
to be entered into by and among Parlux, Parent and Merger Sub, (b) consent to
the incurrence by Parent of the Additional Nussdorf Sibling Indebtedness (as
hereinafter defined), (c) consent to the amendment of the Nussdorf Sibling Notes
to reflect the Additional Nussdorf Sibling Indebtedness, (d) add each of Parlux
LLC and Parlux Ltd., a New York corporation, as a “Borrower” under, and as
defined in, the Credit Agreement, (e) add each Subsidiary of Parlux LLC (other
than any Borrower or CFC) as an additional “Guarantor” under, and as defined in,
the Credit Agreement,

--------------------------------------------------------------------------------

and (f) make certain other amendments to the Credit Agreement and other Loan
Documents as set forth herein, which Agent and Lenders are willing to do subject
to the terms and provisions hereof;
WHEREAS, by this Amendment No. 1, Administrative Agent, Lenders, Borrowers and
Guarantors desire and intend to evidence such amendments and consents;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.
(a)    Additional Definitions. As used herein or in the Credit Agreement or any
of the other Loan Documents, the following terms shall have the meanings given
to them below and the Credit Agreement and the other Loan Documents shall be
deemed and are hereby amended to include, in addition and not in limitation, the
following definitions:
(i)    “Additional Nussdorf Sibling Indebtedness” means the Indebtedness of
Model incurred on the Parlux Acquisition Closing Date under the Nussdorf Sibling
Notes, which is expressly subordinated in right of payment to the prior payment
in full of the Obligations and which is in the form of the note attached as
Exhibit A to Amendment No. 1.
(ii)     “Amendment No. 1” means Amendment No. 1 to Credit Agreement and
Consent, dated as of December 23, 2011 by and among Administrative Agent,
Lenders, Borrowers and Guarantors, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
(iii)    “Merger Sub” means PFI Merger Corp., a Delaware corporation formed by
Parent on or prior to the Parlux Acquisition Closing Date that is a wholly-owned
subsidiary of Parent.
(iv)    “Merger Sub Formation Documents” means, collectively, the certified copy
of the certificate of incorporation of Merger Sub (and all amendments thereto),
the by-laws of Merger Sub, and all other agreements, documents and instruments
executed and/or delivered in connection therewith and/or related thereto.
(v)    “Parlux” means Parlux Fragrances, Inc., a Delaware corporation.
(vi)    “Parlux Acquisition” means the merger of Parlux with and into Merger Sub
with Parlux the surviving company, pursuant to and in accordance with the Parlux
Acquisition Agreement.
(vii)    “Parlux Acquisition Agreement” means the Agreement and Plan of Merger
among Parlux, Parent and Merger Sub dated December 23, 2011 with respect to the
Parlux Acquisition, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
(viii)    “Parlux Acquisition Closing Date” means the date on which all of the
Parlux Acquisition Transactions have been consummated in accordance with the
terms of the Parlux Acquisition Documents.

--------------------------------------------------------------------------------

(ix)    “Parlux Acquisition Documents” means, collectively, the following (as
the same now exist and may hereafter be amended, modified or supplemented): (A)
the Parlux Acquisition Agreement, together with all of the schedules and
exhibits thereto, and (B) all other agreements, documents and instruments
executed and/or delivered in connection with the Parlux Acquisition Agreement
and/or related thereto.
(x)     “Parlux Acquisition Transactions” means, collectively, the following:
(A)    the execution and delivery of the Parlux Acquisition Agreement by Parent;
(B)    the formation of Merger Sub by Parent on or prior to the Parlux
Acquisition Closing Date;
(C)    the consummation of the Parlux Acquisition on the Parlux Acquisition
Closing Date pursuant to the Parlux Acquisition Agreement;
(D)    the incurrence by Model of the Additional Nussdorf Sibling Indebtedness
on the Parlux Acquisition Closing Date, as evidenced by the Nussdorf Sibling
Notes as amended and restated on the Parlux Acquisition Closing Date and the
Nussdorf Sibling Subordination Agreement as amended and restated on the Parlux
Acquisition Closing Date;
(E)    the use of the proceeds of Credit Extensions in an amount not to exceed
(1) $32,000,000 to fund a portion of the cash consideration payable under the
Parlux Acquisition Agreement; provided, that, such $32,000,000 amount shall be
adjusted downward, on a dollar-for-dollar basis, equal to the difference, if
any, between $15,000,000 and actual cash and cash equivalent amount held by
Parlux and on hand at the Effective Time (as defined in the Parlux Acquisition
Agreement) and (2) $11,000,000 to fund costs and expenses of the Parlux
Acquisition Transactions;
(F)    the issuance of shares of the common Equity Interests, $.01 par value, of
Parent pursuant to Parlux Acquisition Agreement;
(G)    the conversion of each Company Stock Option (as defined in the Parlux
Acquisition Agreement) into an option to purchase a number of shares of common
Equity Interests of Parent pursuant to the Parlux Acquisition Agreement;
(H)     the conversion of each outstanding and unexercised Gopman Warrant (as
defined in the Parlux Acquisition Agreement) into a warrant to purchase a number
of shares of common Equity Interests of Parent pursuant to the Parlux
Acquisition Agreement;
(I)    the conversion of each outstanding and unexercised Licensor Warrant (as
defined in the Parlux Acquisition Agreement) into (1) a warrant to purchase a
number of shares of common Equity Interests of Parent and (2) the right to
receive a number of shares of common Equity Interests of Parent, in each case
pursuant to the Parlux Acquisition Agreement; and
(J)     the amendment of the articles of incorporation of Parent to increase the
number of shares of common Equity Interests of Parent that Parent is authorized
to issue to 35,000,000 shares.
(xi)    “Parlux Business” means the assets, liabilities and business of Parlux
and

--------------------------------------------------------------------------------

its Subsidiaries acquired by Parent, directly or indirectly, pursuant to the
Parlux Acquisition Documents.
(xii)    “Parlux LLC” means the limited liability company that is a wholly-owned
subsidiary of Parent organized under the laws of the State of Delaware to be
formed prior to the Parlux Acquisition Closing Date for the sole purpose of
merging with Parlux pursuant to the Parlux Acquisition Documents.
(xiii)    “Parlux Ltd.” means Parlux Ltd., a New York corporation.
(xiv)    “Specified Representations” means the representations and warranties
set forth in Sections 5.01, 5.02, 5.04, 5.05, 5.06, 5.08(a), 5.14, 5.16 and 5.20
of the Credit Agreement.
(b)    Amendments to Definitions.
(i)    The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting clause (b) of such definition in
its entirety and replacing it with the following:
“(b) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense, (iv) the reasonable out-of-pocket expenses and fees (including fees and
expenses payable to legal, accounting, financial, public relations and other
professional advisors) paid by Parent arising out of, in connection with or
related to the Parlux Acquisition or the other transactions contemplated by the
Parlux Acquisition Agreement; provided, that, the aggregate amount of such
expenses and fees included in this clause (iv) shall not exceed $11,000,000
during the term of this Agreement, and (v) other non-recurring expenses reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, including Consolidated Deferred Financing Costs (in each
case of or by Parent and its Subsidiaries for such Measurement Period),
(ii)    From and after the Parlux Acquisition Closing Date, the definition of
“Nussdorf Sibling Notes” contained in Section 1.01 of the Credit Agreement is
hereby amended by deleting such definition in its entirety and replacing it with
the following:
““Nussdorf Sibling Notes” means collectively, (a) the Second Amended and
Restated Subordinated Promissory Note, dated the Parlux Acquisition Closing
Date, by Model in favor of the Trust under Article 2 of the Trust Agreement
dated November 1, 1998 with Glenn Nussdorf as Grantor (successor to the Glenn
Nussdorf 10-Year Grantor Retained Annuity Trust Dated 11/1/98) in the original
principal amount of $11,390,212.15, (b) the Second Amended and Restated
Subordinated Promissory Note, dated the Parlux Acquisition Closing Date, by
Model in favor of the Glenn Nussdorf 15-Year Grantor Retained Annuity Trust
Dated 11/2/98 in the

--------------------------------------------------------------------------------

original principal amount of $17,065,018.85, (c) the Second Amended and Restated
Subordinated Promissory Note, dated the Parlux Acquisition Closing Date, by
Model in favor of the Trust under Article 2 of the Trust Agreement dated
November 1, 1998 with Stephen Nussdorf as Grantor (successor to the Stephen
Nussdorf 10-Year Grantor Retained Annuity Trust Dated 11/1/98) in the original
principal amount of $11,390,212.15, (d) the Second Amended and Restated
Subordinated Promissory Note, dated the Parlux Acquisition Closing Date, by
Model in favor of the Stephen Nussdorf 15-Year Grantor Retained Annuity Trust
Dated 11/2/98 in the original principal amount of $17,065,018.85, (e) the Second
Amended and Restated Subordinated Promissory Note, dated the Parlux Acquisition
Closing Date, by Model in favor of the Trust under Article 2 of the Trust
Agreement dated November 1, 1998 with Arlene Nussdorf as Grantor (successor to
the Arlene Nussdorf 10-Year Grantor Retained Annuity Trust Dated 11/1/98) in the
original principal amount of $11,390,212.15 and (f) the Second Amended and
Restated Subordinated Promissory Note, dated the Parlux Acquisition Closing
Date, by Model in favor of the Arlene Nussdorf 15-Year Grantor Retained Annuity
Trust Dated 11/2/98 in the original principal amount of $17,065,018.85, as the
same now exist or may hereafter be amended, modified, supplemented, renewed,
restated or replaced.
(iii)    From and after the Parlux Acquisition Closing Date, the definition of
“Nussdorf Sibling Subordination Agreement” contained in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:
““Nussdorf Sibling Subordination Agreement” means the Amended and Restated
Subordination Agreement dated the Parlux Acquisition Closing Date, by and
between Administrative Agent and the Trust under Article 2 of the Trust
Agreement dated November 1, 1998 with Glenn Nussdorf as Grantor (successor to
the Glenn Nussdorf 10-Year Grantor Retained Annuity Trust Dated 11/1/98), Glenn
Nussdorf 15-Year Grantor Retained Annuity Trust Dated 11/2/98, the Trust under
Article 2 of the Trust Agreement dated November 1, 1998 with Stephen Nussdorf as
Grantor (successor to the Stephen Nussdorf 10-Year Grantor Retained Annuity
Trust Dated 11/1/98), Stephen Nussdorf 15-Year Grantor Retained Annuity Trust
Dated 11/2/98, the Trust under Article 2 of the Trust Agreement dated November
1, 1998 with Arlene Nussdorf as Grantor (successor to Arlene Nussdorf 10-Year
Grantor Retained Annuity Trust Dated 11/1/98), Arlene Nussdorf 15-Year Grantor
Retained Annuity Trust Dated 11/2/98, as the same now exists or may hereafter be
amended, supplemented or otherwise modified in accordance with the terms
hereof.”
(iv)    The definition of “Permitted Acquisition” set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the

--------------------------------------------------------------------------------

following:
“Permitted Acquisition” means (a) the Parlux Acquisition and (b) any other
Acquisition in which all of the following conditions are satisfied:
(i)    No Default then exists or would arise from the consummation of such
Acquisition;
(ii)    Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law, unless Agent waives
compliance with this condition;
(iii)    The Lead Borrower shall have furnished the Administrative Agent with
thirty (30) days’ prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with a current draft of the Acquisition
Documents (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;
(iv)    Either (A) the legal structure of the Acquisition shall be acceptable to
the Administrative Agent in its discretion, or (B) the Loan Parties shall have
provided the Administrative Agent with a favorable solvency opinion from an
unaffiliated third party valuation firm reasonably satisfactory to the
Administrative Agent;
(v)    After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;
(vi)    Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;
(vii) If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary

--------------------------------------------------------------------------------

shall have been joined as a Borrower hereunder or as a Guarantor, as the
Administrative Agent shall determine, and the Collateral Agent shall have
received a first priority security and/or mortgage interest in such Subsidiary’s
Equity Interests, Inventory, Accounts, Real Estate and other property of the
same nature as constitutes collateral under the Security Documents;
(viii) The total consideration paid for all such Acquisitions (whether in cash,
tangible property, notes or other property) after the Closing Date shall not
exceed in the aggregate the sum of $2,500,000; and
(xi)    The Loan Parties shall have satisfied the Payment Conditions.”
(c)    Interpretation. For purposes of this Amendment No. 1, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Credit Agreement as amended by this Amendment No. 1.
2.    Financial Statements.
(a)    Section 6.01(c) of the Credit Agreement is hereby amended by deleting the
reference to “as soon as available, but in any event within thirty (30) days
after the end of each of the Fiscal Months of each Fiscal Year of Parent or, in
the case of any Fiscal Month end that is the end of a Fiscal Quarter, fifty (50)
days after the end of such Fiscal Month (commencing with the Fiscal Month ended
on October 30, 2010),” and replacing it with “as soon as available, but in any
event within thirty (30) days after the end of each of the Fiscal Months of each
Fiscal Year of Parent or, in the case of any Fiscal Month end that is the end of
a Fiscal Quarter, fifty (50) days after the end of such Fiscal Month, or in the
case of January of each Fiscal Year, ninety (90) days after the end of such
Fiscal Month, or in the case of February of each Fiscal Year, sixty (60) days
after the end of such Fiscal Month (commencing with the Fiscal Month ended on
October 30, 2010),”.
(b)    Section 6.01 of the Credit Agreement is hereby amended by (i) deleting
the period at the end of clause (d) of such Section and replacing it with “;
and” and (ii) adding a new clause (e) at the end thereof to read as follows:
“(e) on or prior to the consummation of the Parlux Acquisition Closing Date,
updates or modifications to the projections previously received by the
Administrative Agent, in form and substance satisfactory to Administrative Agent
(and reflecting the period between the date hereof and the Parlux Acquisition
Closing Date), demonstrating that projected average Availability for each fiscal
month at all times during the six (6) month period immediately succeeding the
consummation of the Parlux Acquisition Transactions shall be not less than
$25,000,000 after giving pro forma effect to the Parlux Acquisition
Transactions.”
3.    Prepayments of Indebtedness. From and after the Parlux Acquisition Closing
Date, Section 7.07 of the Credit Agreement is hereby amended by deleting clause
(c) of such Section in its entirety and replacing it with the following:
“(c) regularly scheduled payments of interest in respect of Subordinated
Indebtedness (in accordance with the terms of the QKD Notes, the Nussdorf
Convertible Note and the

--------------------------------------------------------------------------------

Nussdorf Sibling Notes as in effect on the Parlux Acquisition Closing Date), as
long as the Subordinated Indebtedness Payment Conditions are satisfied and the
QKD Subordination Agreement, the Nussdorf Convertible Note Subordination
Agreement and the Nussdorf Sibling Subordination Agreement are in full force and
effect, and”
4.    Consent. Notwithstanding anything to the contrary set forth in the Credit
Agreement, Administrative Agent and Lenders hereby consent to the Parlux
Acquisition Transactions, to the joinder of each of Parlux LLC and Parlux Ltd.
as a “Borrower” under, and as defined in, the Credit Agreement, and to the
joinder of each Subsidiary of Parlux LLC which is not a Borrower or a CFC as a
“Guarantor” under, and as defined in, the Credit Agreement, provided, that, each
of the following conditions has been satisfied in the determination of
Administrative Agent:
(a)    on the Parlux Acquisition Closing Date and after giving effect to the
Parlux Acquisition Transactions, no Event of Default shall exist or have
occurred and be continuing;
(b)    on the Parlux Acquisition Closing Date and after giving effect to the
Parlux Acquisition Transactions, the Specified Representations shall be true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects), it being agreed that the only representations and
warranties being made as to the Parlux Business on the Parlux Acquisition
Closing Date are the Specified Representations;
(c)    the Consolidated Fixed Charge Coverage Ratio of Parent and its
Subsidiaries, calculated on a pro forma basis, shall be equal to or greater than
1.10:1.00 for the most recently ended Measurement Period after giving pro forma
effect to the Parlux Acquisition Transactions as if the Parlux Acquisition
Transactions had been entered into as of the first day of such Measurement
Period;
(d)    the Parlux Acquisition Closing Date shall occur on or before June 30,
2012;
(e)    Administrative Agent shall have received a true, correct and complete
copy of the Parlux Acquisition Agreement and each of the other Parlux
Acquisition Documents, duly authorized, executed and delivered by the parties
thereto, together with all schedules and exhibits thereto;
(f)    Administrative Agent shall have received the Merger Sub Formation
Documents;
(g)    Administrative Agent shall have received and reviewed UCC, lien and
judgment search results for the jurisdiction of incorporation or formation of
Parlux and each of its Subsidiaries;
(h)    Administrative Agent shall have received, in form and substance
satisfactory to Administrative Agent, a Joinder to the Credit Agreement pursuant
to which each of Parlux LLC and Parlux Ltd. is added as a “Borrower” under, and
as defined in, the Credit Agreement;
(i)    Administrative Agent shall have received, in form and substance
satisfactory to Administrative Agent, a Joinder to the Credit Agreement or a
counterpart of the Facility Guaranty or such other document as the
Administrative Agent shall deem appropriate, pursuant to which each Subsidiary
of Parlux LLC which is not a Borrower or a CFC is added as a “Guarantor” under,
and as defined in, the Credit Agreement;
(j)    Parlux LLC shall have, and shall have caused each of its Subsidiaries
(other than any CFC) to have, (i) granted a Lien to the Collateral Agent on such
Person’s assets to secure the

--------------------------------------------------------------------------------

Obligations, (ii) delivered copies of financing statements in appropriate form
for purposes of filing in such office or offices as may be necessary to perfect
such Liens, (iii) delivered to the Administrative Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) of the Credit Agreement
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the Loan
Documents, including the Joinder Agreements, Facility Guarantees or such other
documents as Agent shall deem appropriate, and (iv) pledged any Equity Interests
of Subsidiaries owned by or on behalf of any Loan Party; provided, that, the
Equity Interests of any Subsidiary of Parlux LLC that is a CFC to be pledged
shall be limited to 65% of the outstanding voting Equity Interests of such CFC
and 100% of the non-voting Equity Interests of such CFC, in each case in form,
content and scope reasonably satisfactory to the Administrative Agent;
(k)    Administrative Agent shall have received evidence that Model has received
not less than $30,000,000 in immediately available funds as proceeds from the
Additional Nussdorf Sibling Indebtedness, and true, correct and complete copies
of all of the agreements, documents and instruments executed and/or delivered in
connection therewith and/or related thereto, including each of the Nussdorf
Sibling Notes as amended and restated on the Parlux Acquisition Closing Date and
in the form attached as Exhibit A and the Nussdorf Sibling Subordination
Agreement as amended and restated on the Parlux Acquisition Closing Date; and
(l)    Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Lead Borrower certifying (i) that each of the
conditions set forth in this Section 4 have been satisfied and (ii) as to the
Solvency of the Loan Parties as of the Parlux Acquisition Closing Date after
giving effect to the transactions contemplated by the Parlux Acquisition
Documents; and
(m)    Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act and requested of the Parent with respect to Merger Sub, Parlux LLC,
Parlux Ltd., Parlux and its Subsidiaries at least 10 business days prior to the
Parlux Acquisition Closing Date.
5.    Parlux Acquisition Agreement.
(a)    Other than changes that are not materially adverse to the Credit Parties,
no terms or conditions of the Parlux Acquisition Agreement shall be amended,
modified or waived without the consent of the Administrative Agent, it being
agreed that any amendment, modification or waiver to Section 2.7(a) or 2.7(b)(i)
of the Parlux Acquisition Agreement shall be deemed to be materially adverse to
the Credit Parties.
(b)    Contemporaneously with the consummation of the Parlux Acquisition
Transactions, (i) one hundred (100%) percent of any cash and cash equivalents
acquired by Parent or any of its Subsidiaries pursuant to the Parlux Acquisition
Agreement shall be applied to the Obligations in accordance with the provisions
of Section 2.05(f) of the Credit Agreement and (ii) Borrowers shall deliver, or
cause to be delivered, to Administrative Agent, and Administrative Agent shall
have received, all releases, terminations and such other documents as
Administrative Agent may request to evidence and effectuate the termination or
the release by any party, including, without limitation General Electric Capital
Corporation, as Administrative Agent under the Company Credit Facility (as
defined in the Parlux Acquisition Agreement), of any interest in and to any of
the Parlux Business, including, without limitation, UCC termination statements
for all UCC financing statements previously filed by any such person and the
authorization to file such UCC termination statements.

--------------------------------------------------------------------------------

6.    Eligibility of Assets of the Parlux Business for Lending Purposes:
(a)    Notwithstanding any consent or amendment contained herein, each Loan
Party hereby acknowledges and agrees that in no event shall any of the assets
included in the Parlux Business be deemed Eligible Credit Card Receivables,
Eligible Inventory or Eligible Trade Receivables, unless and until:
(i)    Administrative Agent shall have conducted a field examination with
respect to the Parlux Business, the scope and results of which shall be
satisfactory to Administrative Agent (and at Administrative Agent’s option, at
Borrowers’ expense, obtained an appraisal of the Inventory and other Collateral,
including, without limitation, the assets of a type included in the Borrowing
Base, by an appraiser reasonably acceptable to Administrative Agent and in form,
scope and methodology reasonably acceptable to Administrative Agent and
addressed to Administrative Agent and upon which Administrative Agent is
expressly permitted to rely, which appraisal shall be in addition to any
appraisals which Administrative Agent may obtain pursuant to its rights under
Section 6.10 of the Credit Agreement) and then only to the extent the criteria
for Eligible Credit Card Receivables, Eligible Inventory or Eligible Trade
Receivables, as applicable, set forth in the Credit Agreement are satisfied with
respect thereto (or such other or additional criteria as Administrative Agent
may, at its option, establish with respect thereto and subject to such Reserves
as Administrative Agent may establish with respect thereto); and
(ii)    Administrative Agent shall have received all releases, terminations and
such other documents as Administrative Agent may request to evidence and
effectuate the termination or the release by any party of any interest in and to
any of the Parlux Business, including, without limitation, UCC termination
statements for all UCC financing statements previously filed by any such person
and the authorization to file such UCC termination statements.
(b)    Each Borrower agrees to cooperate fully in Administrative Agent’s due
diligence covering the Parlux Business, including, but not limited to, a field
examination, site visit, appraisal, and review of books and records in respect
thereof.
(c)    Any assets included in the Parlux Business not deemed Eligible Credit
Card Receivables, Eligible Inventory or Eligible Trade Receivables by
Administrative Agent shall nevertheless be and remain part of the Collateral
together with the products and proceeds thereof.
7.    Representations and Warranties. Borrowers and Guarantors, jointly and
severally, represent and warrant with and to Administrative Agent and Lenders as
follows, which representations and warranties shall survive the execution and
delivery hereof:
(a)    no Default or Event of Default has occurred and is continuing as of the
date of this Amendment No. 1;
(b)    the execution, delivery and performance by each Loan Party of this
Amendment No. 1 and each other agreement to be executed and delivered by
Borrowers and Guarantors in connection herewith (collectively, together with
this Amendment No. 1, the “Amendment Documents”) to which such Person is or is
to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (A) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or

--------------------------------------------------------------------------------

any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (C) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Collateral Agent under
the Security Documents); or (D) violate any Law;
(c)    this Amendment No. 1 has been, and each other Amendment Document and each
Parlux Acquisition Document, when delivered, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Amendment No. 1
constitutes, and each other Amendment Document and each Parlux Acquisition
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
(d)    on the Parlux Acquisition Closing Date, each Loan Party shall have valid
and merchantable title to all of the assets and properties acquired by such Loan
Party in connection with the Parlux Acquisition Transactions, subject to no
Liens of any kind, except those granted to Administrative Agent or Collateral
Agent and Permitted Encumbrances;
(e)    on the Parlux Acquisition Closing Date, the Liens granted to Collateral
Agent, for the benefit of the Secured Parties referred to therein, under the
Credit Agreement, the Joinder Agreements and the other Loan Documents, shall
create in favor of the Collateral Agent, for the benefit of such Secured
Parties, a legal, valid, continuing and enforceable security interest in the
Collateral, the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
(f)    upon delivery to the Collateral Agent of any Collateral consisting of
Pledged Securities (as defined in the Security Agreement) with respect to Parlux
LLC and its Subsidiaries (together with stock powers or other appropriate
instruments of transfer executed in blank form), the Collateral Agent shall have
a fully perfected first priority Lien on, and security interest in, to and under
all right, title and interest of each pledgor thereunder in such Collateral, and
such security interest shall be in each case prior and superior in right and
interest to any other Person;
(g)    upon the filing of the financing statements provided under Section 4(j)
above, the Collateral Agent will have a perfected Lien on, and security interest
in, to and under all right, title and interest of the grantors thereunder in all
Collateral that may be perfected by filing, recording or registering a financing
statement or analogous document (including without limitation the proceeds of
such Collateral subject to the limitations relating to such proceeds in the
UCC), under the UCC (in effect on the date this representation is made) in each
case prior and superior in right to any other Person, subject only to, with
respect to priority, Permitted Encumbrances having priority by operation of law;
(h)    upon the filing of an Intellectual Property Security Agreement (or a
short form thereof) in the United States Patent and Trademark Office and the
United States Copyright Office, the Collateral Agent shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
Parlux LLC and its Subsidiaries in the Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by filing,
recording or registering a security agreement, financing statement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person

--------------------------------------------------------------------------------

(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks, trademark applications and copyrights
acquired by the Loan Parties after the date hereof);
(i)     each Borrower and Guarantor is Solvent and will continue to be Solvent
after giving effect to the consummation of the Parlux Acquisition Transactions;
(j)    the resolutions of the board of directors or managers of each Loan Party
delivered to Administrative Agent by such Loan Party on the Closing Date have
not been revoked and are in full force and effect; and
(k)    all of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof; provided, that, (i) to the extent that a representation and
warranty specifically refers to an earlier date, it shall be true and correct in
all material respects as of such earlier date and (ii) any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates with such
effect.
8.    Conditions Precedent. The amendments and consents contained herein shall
only be effective upon the satisfaction of each of the following conditions
precedent in a manner satisfactory to Administrative Agent:
(a)    Administrative Agent shall have received counterparts of this Amendment
No. 1, duly authorized, executed and delivered by Borrowers, Guarantors and the
Required Lenders;
(b)        Administrative Agent shall have received a true, correct and complete
copy of the Parlux Acquisition Agreement, duly authorized, executed and
delivered by the parties thereto, together with all schedules and exhibits
thereto;
(c)        Administrative Agent shall have received a true and correct copy of
each consent, waiver or approval (if any) to or of this Amendment No. 1, which
Borrowers and Guarantors are required to obtain from any other Person, and such
consent, approval or waiver (if any) shall be in form and substance reasonably
satisfactory to Administrative Agent; and
(d)    No Default or Event of Default shall have occurred and be continuing.
9.    Effect of Amendment No. 1. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Borrowers and Guarantors shall not be entitled to any other or
further amendment by virtue of the provisions of this Amendment No. 1 or with
respect to the subject matter of this Amendment No. 1. To the extent of conflict
between the terms of this Amendment No. 1 and the other Loan Documents, the
terms of this Amendment No. 1 shall control. The Credit Agreement and this
Amendment No. 1 shall be read and construed as one agreement.
10.    Governing Law. This Amendment No. 1 shall be governed by, and construed
in accordance with the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law but otherwise without regard
to the conflict of law principles thereof).

--------------------------------------------------------------------------------

11.    Jury Trial Waiver. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT NO. 1 OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT NO. 1 BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
12.    Binding Effect. This Amendment No. 1 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
13.    Waiver, Modification, Etc. No provision or term of this Amendment No. 1
may be modified, altered, waived, discharged or terminated orally, but only by
an instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.
14.    Further Assurances. Borrowers and Guarantors shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 1.
15.    Entire Agreement. This Amendment No. 1 represents the entire agreement
and understanding concerning the subject matter hereof among the parties hereto,
and supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
16.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.
17.    Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1. Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1.







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
BORROWERS:
 
PERFUMANIA HOLDINGS, INC.
PERFUMANIA, INC.
MAGNIFIQUE PARFUMES AND COSMETICS, INC.
TEN KESEF II, INC.
PERFMANIA PUERTO RICO,INC.
QUALITY KING FRAGRANCE, INC.
SCENTS OF WORTH, INC.
FIVE STAR FRAGRANCE COMPANY, INC.
NORTHERN GROUP, INC.
 
By: /S/ Michael W. Katz
Michael W. Katz
President and Chief Executive Officer
 
GUARANTORS:
 
ALADDIN FRAGRANCES, INC.
NICHE MARKETING GROUP, INC.
 
By: /S/ Michael W. Katz
Michael W. Katz
President and Chief Executive Officer
 
MODEL REORG ACQUISITION, LLC
 
By PERFUMANIA HOLDINGS, INC.,
as sole member
 
By: /S/ Michael W. Katz
Michael W. Katz
President and Chief Executive Officer



[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Swing Line Lender and
a Lender
 
By: /S/ Wai Yin Cheng
Name: Wai Yin Cheng
Title: Vice President








--------------------------------------------------------------------------------





REGIONS BANK
 
By: /S/ George Louis McKinley
Name: George Louis McKinley
Title:Attorney in Fact








--------------------------------------------------------------------------------





GENERAL ELECTRIC CAPITAL
CORPORATION
 
By: /S/ Kristina M. Miller
Name: Kristina M. Miller
Title: Duly Authorized Signatory








--------------------------------------------------------------------------------





COMPASS BANK
 
By: /S/ Jason Nichols
Name: Jason Nichols
Title: Senior Vice President






--------------------------------------------------------------------------------





BANK LEUMI USA
 
By: /S/ John Grieco
Name: John Grieco
Title: EVP
 
BANK LEUMI USA
 
By: /S/ Alex Kozlowsky
Name: Alex Kozlowsky
Title: VP




--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK
 
By: /S/ Derek C. Taylor
Name: Derek C. Taylor
Title: Vice President




--------------------------------------------------------------------------------





TD BANK, N.A.
 
By: /S/ Edward Behnen
Name: Edward Behnen
Title: Vice President



 

--------------------------------------------------------------------------------





RBS BUSINESS CAPITAL, a Division of RBS Asset
Finance, Inc. a Subsidiary of RBS Citizens, NA
 
By: /S/ Michael E. [illegible]
Name: Michael E. [illegible]
Title: Senior Vice President




--------------------------------------------------------------------------------





BANK OF AMERICA, N.A
 
By: /S/ Joseph Becker
Name: Joseph Becker
Title: Managing Director


